DETAILED ACTION
EXAMINER’S AMENDMENT / REASONS FOR ALLOWANCE
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR §1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given during a telephone call on July 29, 2021 with Applicant, Sambit Sahoo.

Status of Claims
3. This action is in reply to Applicant’s amendments which were filed on November 16, 2020. 
4.  As a result of this Examiner’s amendment, claim 1 has been amended. Claims 2–9 and 11 were previously cancelled. No other claims have been added, cancelled, or amended. Thus, claims 1 and 10 are pending and are allowed. The previous rejections under 35 USC §103 and 35 USC §112(b) are withdrawn, and the Final Office action dated July 22, 2021 is hereby vacated.  



Allowable Subject Matter
5.  The following is an Examiner’s statement of reasons for allowance over the prior art: The following limitations were not taught by the previously cited prior art: 
“a biometric identification system configured to create a biometric unique combination identification system identifier (“BUCIS id”) for each individual, wherein the BUCIS id comprises a unique combination of parameters, wherein the parameters include a face scan, face geometry, retina scan, iris scan, number of eye blinks per second, an ear print, a dental impression, a palm scan, a palm geometry, a fingerprint, a vein print, a pulse rate, a voice print, an average IQ mapping, the average IQ mapping comprising a unique score obtained by answers received by the each individual to a plurality of aptitude questions and reasoning, of the each individual;”
The following relevant prior art is the closest that has been found to the present invention, but it does not disclose the limitations found above relating to generating a specific “average IQ mapping” that is used to generate a “unique score” in order to authenticate the user in addition to other parameters for verification purposes: 
1. Leddy et al. (U.S. Pub. No. 2016/0225278) discloses methods and systems for using IQ scores or other aptitude scores for targeted advertising. However, these IQ scores in Leddy are not used in conjunction with other parameters, including biometric data, in order to authenticate a user, as done in the present invention. 

For these reasons, independent claim 1 is deemed to be allowable over the most relevant prior art, and claim 10 is also allowed by dependency on allowed claim 1.


Specifically, the claims fall in to the group of abstract ideas described as certain methods of organizing human activities as the claims recite a commercial interaction. The general details include utilizing biometric data of a user in order conduct financial transactions.
Claim 1 recites the followings limitations: “a biometric identification system configured to create a biometric unique combination identification system identifier (“BUCIS id”) for each individual, wherein the BUCIS id comprises a unique combination of parameters, wherein the parameters include a face scan, face geometry, retina scan, iris scan, number of eye blinks per second, an ear print, a dental impression, a palm scan, a palm geometry, a fingerprint, a vein print, a pulse rate, a voice print, an average IQ mapping, the average IQ mapping comprising a unique score obtained by answers received by the each individual to a plurality of aptitude questions and reasoning, of the each individual;”
These limitations provide an improvement over prior systems in that a user has a complete biometric profile that is used to authenticate oneself when trying to conduct a financial transaction. As such, this ensures greater security for the user since multiple biometric parameters are used to identify a user before conducting a financial transaction, including “an average IQ mapping using a plurality of aptitude questions and reasoning.” Thus the claim is eligible because claims taken as a whole, amount to 

Regarding the 35 U.S.C. §112(b) rejection, as a result of the Applicant’s previous amendments filed on November 16, 2020, this rejection is withdrawn. The indefinite language drawn to the use of “strategic” locations has been amended to read “pre-defined” locations which offers definiteness when describing these locations. 

6.  Claim 1 is amended by the Examiner as follows (in view of the most recent amended claim set of November 16, 2020):
Claim 1  
A universal identification system comprising:
a biometric identification system (“BUCIS id”) for each individual, wherein the BUCIS id comprises a unique combination of parameters, wherein the parameters include a face scan, face geometry, retina scan, iris scan, number of eye blinks per second, an ear print, a dental impression, a palm scan, a palm geometry, a fingerprint, a vein print, a pulse rate, a voice print, an average IQ mapping, the average IQ mapping comprising a unique score obtained by answers received by the each individual to a plurality of aptitude questions and reasoning, of the each individual;
a central database configured to store a plurality of details and the unique combination of parameters of the each individual, wherein the plurality of details 
a banking biometric unique combination identification system vending machine coupled to the central database and configured to facilitate deposit and withdrawal of cash from a financial account associated with the each individual based on one or more biometric data scanned from the each individual;
a universal governance biometric unique combination identification system filling of a plurality of governance-related forms for performing a plurality of functions, wherein the plurality of functions comprises applying to exams, applying for visas, withdrawal of pensions, and compensation on login by an individual;
an outdoor biometric unique combination identification authorizer , pre-defined locations, the outdoor biometric unique combination identification authorizer and send a plurality of parameters of an individual to the central database with the BUCIS id of the individual stored in the central database 
a portable biometric unique combination identification system authorizer (500) coupled to the central database a plurality of scanned parameters of an individual to the central database data of the individual with the plurality of financial parameters corresponding to the individual, and upon successful matching authorize and facilitate one or more financial purchase transactions

7. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT PATEL whose telephone number is (313) 446-4902.  The examiner can normally be reached on Monday thru Thursday, 7:30 AM - 5:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Amit Patel/
Examiner
Art Unit 3696

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696